                                                                   Case 4:17-cv-03820-JSW Document 231 Filed 03/22/21 Page 1 of 3




                                                             1    Scott Edward Cole, Esq. (S.B. #160744)
                                                                  Laura Grace Van Note, Esq. (S.B. #310160)
                                                             2    SCOTT COLE & ASSOCIATES, APC
                                                                  555 12th Street, Suite 1725
                                                             3    Oakland, California 94607
                                                                  Telephone: (510) 891-9800
                                                             4    Facsimile: (510) 891-7030
                                                                  Email: scole@scalaw.com
                                                             5    Email: lvannote@scalaw.com
                                                                  Web: www.scalaw.com
                                                             6
                                                                  Attorneys for Representative Plaintiff
                                                             7    and Aggrieved Employees
                                                             8
                                                             9                               UNITED STATES DISTRICT COURT
                                                             10                           NORTHERN DISTRICT OF CALIFORNIA
                                                             11                                       OAKLAND DIVISION
SCOTT COLE & ASSOCIATES, APC




                                                             12
                               555 12TH STREET, SUITE 1725




                                                             13   MICHAEL ORTIZ, on behalf of himself         Case No. 4:17-CV-03820-JSW
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                                  and all others similarly situated,
                                                             14                                               PLAINTIFF’S SUPPLEMENTAL BRIEF
                                                                                        Plaintiff,            REGARDING SCOPE OF ISSUES FOR TRIAL
                                                             15   v.
                                                             16   AMAZON.COM LLC, a Delaware Limited
                                                                  Liability Company; GOLDEN STATE FC
                                                             17   LLC, a Delaware Limited Liability
                                                                  Company, and DOES 1 through 100,
                                                             18   inclusive,
                                                                                      Defendants.
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              -i-
                                                                                PLAINTIFF’S SUPPLEMENTAL BRIEF RE ISSUES FOR TRIAL
                                                                                              CASE NO. 4:17-CV-03820-JSW
                                                                   Case 4:17-cv-03820-JSW Document 231 Filed 03/22/21 Page 2 of 3




                                                             1           Defendants have asserted and will present evidence that Plaintiff is exempt from the wage
                                                             2    order under the Executive Exemption. In order to establish this exemption, Defendants must prove:
                                                             3           (1)       his “duties and responsibilities involve the management of the enterprise in which
                                                             4                     he/she is employed or of a customarily recognized department or subdivision
                                                             5                     thereof;” and
                                                             6           (2)       he “customarily and regularly directs the work of two or more other employees
                                                             7                     therein;” and
                                                             8           (3)       he has “authority to hire or fire other employees;” and
                                                             9           (4)       he “customarily and regularly exercises discretion and independent judgment;” and
                                                             10          (5)       he is “primarily engaged in duties which meet the test of the exemption;” and
                                                             11          (6)       he must “earn a monthly salary equivalent to no less than two (2) times the state
                                                                                   minimum wage.”
SCOTT COLE & ASSOCIATES, APC




                                                             12
                               555 12TH STREET, SUITE 1725




                                                             13          (Wage Order 7-2001 [codified at 8 CCR §11070(1)(A)])
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14          Plaintiff only concedes that the evidence supports a finding as to elements No. 1 and 6.
                                                             15   Plaintiff maintains that Defendant will be unable to prove the remaining elements. Plaintiff
                                                             16   maintains Defendants bear the burden to prove the remaining elements that have not been
                                                             17   conceded, unless this Court elects to treat the factual findings made in prior orders as established
                                                             18   for purposes of trial. Plaintiff’s reading of the Court’s order regarding Defendant’s Motion for
                                                             19   Summary Judgment is that the Court granted summary judgment as to Plaintiff’s FLSA claims and
                                                             20   denied Summary Judgment as to his California State law claims. The Court made various factual
                                                             21   findings in that order in explaining its reasoning for making such rulings. However, nothing about
                                                             22   that order requires Plaintiff to stipulate to those findings. Indeed, if Defendants believe they
                                                             23   already are established for purposes of trial, why would it be necessary for Plaintiff to enter such
                                                             24   a stipulation?
                                                             25          Defendants argue the Court’s grant of summary judgment as to the FLSA claim is binding
                                                             26   on the California State law claims simply because the elements of the exemption under both
                                                             27   statutory schemes are similar. See Dkt. 220. However, as this court recognized in various rulings
                                                             28
                                                                                                                   -1-
                                                                                   PLAINTIFF’S SUPPLEMENTAL BRIEF RE ISSUES FOR TRIAL
                                                                                                 CASE NO. 4:17-CV-03820-JSW
                                                                   Case 4:17-cv-03820-JSW Document 231 Filed 03/22/21 Page 3 of 3




                                                             1    in this case, there are important distinctions between the elements under the FLSA and under
                                                             2    California state law. Dkt. 133.
                                                             3            Although Defendants moved for summary judgement or, in the alternative, summary
                                                             4    adjudication, nothing in the Court’s order indicates the Court specifically granted summary
                                                             5    adjudication as to any issue or element, and the order does not state that the court is granting partial
                                                             6    summary judgment as to any single claim. Although the court is in the best position to advise as
                                                             7    to its intent, Plaintiff’s reading of the order is that Defendants’ motion was granted in whole as to
                                                             8    the FLSA claim and denied in whole as to the state law claim (based on Defendant’s failure to
                                                             9    establish the executive exemption). Plaintiff does not disagree with Defendant’s assertion that this
                                                             10   Court has discretion to treat the facts asserted in the Summary Judgment order as established in
                                                             11   the case for purposes of trial under F.R.C.P. 56. Plaintiff’s position is that the prior order did not
SCOTT COLE & ASSOCIATES, APC




                                                             12   explicitly state these matters were being treated that way by this court, and therefore Plaintiff
                               555 12TH STREET, SUITE 1725




                                                             13   declined to stipulate to those findings in the joint report and other pre-trial submissions.
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14
                                                             15
                                                             16   Dated: March 22, 2021                      SCOTT COLE & ASSOCIATES, APC
                                                             17
                                                             18
                                                                                                             By: _/s/ Laura Van Note______________
                                                             19                                                  Laura Van Note, Esq.
                                                                                                                 Attorneys for Representative Plaintiff
                                                             20                                                  and Aggrieved Employees
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                    -2-
                                                                                 PLAINTIFF’S SUPPLEMENTAL BRIEF RE ISSUES FOR TRIAL
                                                                                               CASE NO. 4:17-CV-03820-JSW
